Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (SEQ ID NOs: 19-36; lipid; nanoparticle; 100 amino acids (residues); 300 nucleotides; RNA) in the reply filed on 4/20/2021 is acknowledged.
It is noted that claim 18 does not recite “300 nucleotides”. Thus, the species “30 bases” is considered elected.
Claims 7, 26, 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2021.
Claims 1-4, 6, 8-16, 18-20 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 3/13/2021; 5/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. Claims 1, 10, 11, 20 are objected to because of the following informalities:  Claims 1, 10, 11, 20 recite “SEQ ID NOS”. For improved language and clarity, the claim should recite language such as “SEQ ID NOs:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 1-4, 6, 8-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-4, 6, 8-16, 18-20 as submitted 5/8/2020. 
It is noted that applicant has elected SEQ ID NOs: 19-36 as indicated in Item #1 above. Further claims 1 and 11 recite “SEQ ID NOS: 1-243”. It is not clear if the antigens as recited in claims 1 and 11 include all the recited and elected SEQ ID NOs: together, or if they are recited in the alternative. For example, it is not clear if claim 1 (as to the elected species) recites “at least one antigen encoded by SEQ ID NO: 19, SEQ ID NO: 20 … or SEQ ID NO: 27, or an immunogenic fragment thereof, … “. 

Further as to claim 12, it is noted applicant has elected “RNA”. However, claim 11 on which the claim depends recites DNA sequences (such as SEQ ID NO: 19 reciting thymine), but not RNA sequences including for example uracil. It is not clear how the nucleic acid recited in claim 12 is an RNA and depends from claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. Claims 1, 3, 8-11, 13, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
See claims 1, 3, 8-11, 13, 18-20 as submitted 5/8/2020. 
See also the 35 U.S.C. 112(b) rejection above.
In view of the 2019 PEG (“The 2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG) found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf ), based upon an analysis with respect to the claims as a whole, claims 1, 3, 8-11, 13, 18-20 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “Subject Matter Eligibility” found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility  ; as well as Subject Matter Eligibility Examples: Life Sciences at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf ) 
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf ), the claims are directed to an ineligible product as further detailed below.
In this case, claims 1, 3, 8-11, 13, 18-20 recite, read on, or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, HCV antigens and nucleic acids or fragments or variants thereof) that is directed to a judicial exception (in this case, a natural phenomenon)(Step 2A).
Claim 1 recites a vaccine composition comprising at least one antigen encoded by SEQ ID NOS: 19-36 (as elected), or an immunogenic fragment thereof, or a variant thereof, and (b) a pharmaceutically acceptable carrier, diluent or excipient. Claim 11 recites a vaccine composition comprising (a) at least one nucleic acid having a sequence according to SEQ ID NOS: 19-36 (as elected), or a fragment thereof, or a variant thereof, and (b) a pharmaceutically acceptable carrier, diluent or excipient. Such recitations read on upon antigens encoded by the elected SEQ ID NOs:, nucleic acids as recited, as well as fragments and variants thereof. As to claim 11 and the elected species, as it is not clear how a nucleic acid has an amino acid sequence as indicated above in Item #4, “a sequence” of, for example, SEQ ID NO: 19 is considered to read upon a nucleotide fragment of SEQ ID NO: 19.
According to the instant specification, the disclosure relates to: sequential lineage antigens of HCV [0005]; nucleic acid encoding HCV antigen [0006]; Figure 1 teaches mutational lineage of HCV E1E2 over time from infection [0015]; Example 1 teaches wherein the sequences are identified by analyzing the HCV sequence evolution of the complete E1E2 envelope gene over a period of 12 months in a treatment naïve subject [0180]; the inventors performed extensive longitudinal sequencing of the HCV quasispecies of viruses present in plasma samples collected over time from subject 117 [0189]. Further, as to nucleic acids, the specification recites: in some embodiments, the nucleoside-modified RNA comprises the naturally occurring modified-nucleoside pseudouridine [0121].
Further, as to fragments, variants thereof, such fragments and variants also read on naturally occurring fragments and variants. For example, SEQ ID NO: 28 has 86.2% identity with Accession: A38465, which teaches hepatitis virus genome (See Result 5 of STIC Sequence Search Result 20210708_101107_us-16-608-308-28.200align.rpr in SCORE teaching genome polyprotein (See Takamizawa et al., “Structure and organization of the hepatitis C virus genome isolated from human carriers,” Journal of Virology, Vol. 65, No. 3: 1105-1113 (1991))(See PTO-892: Notice of References Cited); such a sequence comprises identical fragment from amino acids 1-45; as well as reads on a variant of SEQ ID NO: 28); additionally as to SEQ ID NO: 28, SEQ ID NO: 28 shares identical amino acids from 12-199 with genome polyprotein (as recited in claim 8, correlating to genome nucleotide sequence as disclosed and recited in claim 18)(See Result 1 of STIC Sequence Search Result 20210708_101107_us-16-608-308-28.200align.rpr in SCORE (from Chan et al. (“Analysis of a new hepatitis C virus type and its phylogenetic relationship to existing variants,” Journal of General Virology, 73: 1131-1141 (1992))(See PTO-892: Notice of References Cited)). Also, for example, SEQ ID NO: 29 has 93.3% identity with Accession: A36814, which also teaches hepatitis virus genome (See Result 3 of STIC Sequence Search Result 20210708_101107_us-16-608-308-29.200align.rpr in SCORE teaching genome polyprotein (See Inchauspe et al., “Genomic structure of the human prototype strain H of hepatitis C virus: Comparison with American and Japanese Isolates,” PNAS, Vol. 88: 10292-10296 (1991))(See PTO-892: Notice of References Cited); such a sequence comprises identical fragment from amino acids 1-69; as well as reads on a variant of SEQ ID NO: 29 as recited in claim 10 and correlating to SEQ ID NO: 20 as recited in claim 20)).
Further, as to elected and correlating SEQ ID NOs: 20, 29, it is noted the specification recites “inferred” (p. 45). However, for example, SEQ ID NO: 20 comprises fragments that correlate with HCV isolate HCV1 (See Result 59 of STIC Sequence Search Result 20210712_090716_us-16-608-308-20.align200.rng in SCORE teaching ORF with 67.6% identity with instant SEQ ID NO: 20 (from Miyamura et al. (U.S. Patent No. 5871903))(See PTO-892: Notice of References Cited).
Further, as to claims 1, 8, 10, 11, 18, 20, such claims recite “comprising” and are interpreted in an open-ended fashion (See MPEP 2111). Thus, the variants and fragments are also interpreted as being encompassed in larger proteins and/or polyproteins and/or nucleic acid sequences according to SEQ ID NOs: 19-36 as claimed. Further, as to claims 3, 13, in view of the 35 U.S.C. 112(b) rejection above, such fragments are also interpreted individually, and further, encompassed in larger proteins and/or polyproteins and/or nucleic acid sequences (See MPEP 2111).
Further, as to claims 9, 19, such amount recitations are merely interpreted as reading on amounts of said naturally occurring antigens and nucleic acids.
Thus, the claimed product of compositions comprising HCV antigens and nucleic acids or fragments or variants thereof is not markedly different from its naturally occurring counterpart (See Nature-Based Products, Example 4 (“Purified Proteins”) at https://www.uspto.gov/sites/default/files/documents/mdc_examples_nature-based_products.pdf  ; see also Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3).  
Claims 1, 3, 8-11, 13, 18-20 read on HCV antigens and nucleic acids or fragments or variants thereof and does not show a difference in characteristics between the claimed HCV antigens and nucleic acids or fragments or variants thereof and naturally occurring HCV antigens and nucleic acids or fragments or variants thereof. Thus the claims also read upon naturally occurring antigens and nucleic acids or fragments or variants thereof, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
Thus the claimed product of HCV antigens and nucleic acids or fragments or variants thereof is not markedly different from its naturally occurring counterpart (see Part I. A.3 of the Interim Eligibility Guidance, Example 2, p. 29). Thus the claims also read upon naturally occurring HCV antigens and nucleic acids or fragments or variants thereof, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.
Further as to Step 2A in view of the 2019 PEG, in view of Prong 1 of Revised Step 2A, the claims recite a natural phenomenon. 
As to Prong 2 of Step 2A, the instant claims do not recite additional elements that integrate the judicial exception (natural phenomenon according to MPEP 2106.04(b)) into a practical application. “Integration into a practical application’ requires an additional element(s) or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception (See for example, Slide 18 of 2019 PEG training at http://ptoweb.uspto.gov/patents/exTrain/101.html ) 
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. 
As to claims 1, 11 reciting “a pharmaceutically acceptable carrier, diluent or excipient”, as carrier, reads on, for example, water, there is no indication that mixing these components changes the structure, function, or other properties of the antigens, nucleic acids or water (See Subject Matter Eligibility Examples: Life Sciences, 28. Vaccines, Claim 3). Thus the claimed mixture does not display markedly different characteristics compared to the naturally occurring counterparts. Additionally, as carrier is considered an additional element to the antigens or nucleic acids, mixing the peptide or nucleic acid with water does not markedly change the characteristics of either component, because each component is considered to have the same properties in the mixture as it had alone. In addition, using a carrier is well-understood, routine and convention when recited at this high level of generality and does not meaningfully limit that claim. Thus, the claim as a whole does not amount to significantly more than each component by itself. 
Therefore, claims 1, 3, 8-11, 13, 18-20 do not recite eligible subject matter under 35 U.S.C. 101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1-4, 6, 8, 10-16, 18, 20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ray et al. (U.S. Patent 8,168,771)(See PTO-892: Notice of References Cited).
See claims 1-4, 6, 8, 10-16, 18, 20 as submitted 5/8/2020. 
See also the 35 U.S.C. 112(b) rejection above.
Ray et al. teaches: nucleic acid encoding HCV polyprotein or fragment thereof wherein the HCV polyprotein comprises SEQ ID NO: 1 (column 3, line 25); including vaccine comprising all or a portion of SEQ ID NO: 1 (column 5, line 10); compositions and carrier (column 15, line 58)(as recited in claim 1); including wherein: 
SEQ ID NO:1 has amino acid sequence with 95.6% identity with instant SEQ ID NO: 28 (See Result 35, STIC Sequence Search Result 20210708_101107_us-16-608-308-28.200align.rai in SCORE)(and has or comprises identical fragment from amino acids 1 to 197 (as recited in claim 8)); 
SEQ ID NO:1 has amino acid sequence with 95.6% identity with instant SEQ ID NO: 29 (See Result 7, STIC Sequence Search Result 20210708_101107_us-16-608-308-29.200align.rai in SCORE); 
SEQ ID NO:1 has amino acid sequence with 95.1% identity with instant SEQ ID NO: 30 (See Result 11, STIC Sequence Search Result 20210708_101107_us-16-608-308-30.200align.rai in SCORE); 
SEQ ID NO:1 has amino acid sequence with 95.2% identity with instant SEQ ID NO: 31
 (See Result 7, STIC Sequence Search Result 20210708_101107_us-16-608-308-31.200align.rai in SCORE); 
SEQ ID NO:1 has amino acid sequence with 95.2% identity with instant SEQ ID NO: 32
(See Result 7, STIC Sequence Search Result 20210708_101107_us-16-608-308-32.200align.rai in SCORE); 
SEQ ID NO:1 has amino acid sequence with 95.4% identity with instant SEQ ID NO: 33
(See Result 35, STIC Sequence Search Result 20210708_101107_us-16-608-308-33.200align.rai in SCORE); 
SEQ ID NO:1 has amino acid sequence with 95.6% identity with instant SEQ ID NO: 34
(See Result 7, STIC Sequence Search Result 20210708_101107_us-16-608-308-34.200align.rai in SCORE); 
SEQ ID NO:1 has amino acid sequence with 95.6% identity with instant SEQ ID NO: 35
(See Result 7, STIC Sequence Search Result 20210708_101107_us-16-608-308-35.200align.rai in SCORE); 
SEQ ID NO:1 has amino acid sequence with 95.8% identity with instant SEQ ID NO: 36
(See Result 7, STIC Sequence Search Result 20210708_101107_us-16-608-308-36.200align.rai in SCORE)(all reading on immunogenic fragment thereof or variant thereof of the elected SEQ ID NOs: as recited in claim 1; at least 90%, 95.5% identity to that of any of SEQ ID NOS: 28-36 as recited in claim 10).
As to nucleic acids (SEQ ID NOs: 19-27), it is noted that the instant specification teaches wherein SEQ ID NO: 19 recites DNA for protein encoded in SEQ ID NO: 28; SEQ ID NO: 20 recites DNA for protein encoded in SEQ ID NO: 29, and similar pairs for SEQ ID NOs: 21-27 and SEQ ID NOs: 30-36. To reiterate, Ray et al. also teaches nucleic acid encoding polyprotein wherein the HCV polyprotein comprises SEQ ID NO: 1 (column 3, line 25). Thus, as SEQ ID NO: 1 shows percent identity with proteins recited in SEQ ID NO: 28-36 as indicated above, the nucleic acids encoding said SEQ ID NO: 1 also taught in Ray et al. and are considered to meet the limitations as to “antigen encoded by” SEQ ID NOs: 19-27, or fragment or variant thereof as recited in claim 1; as well as at least one “nucleic acid having a sequence according to” SEQ ID NOs: 19-27 (wherein “a sequence” is read as a fragment), or a fragment thereof, or a variant thereof as recited in claim 11; as well as wherein said fragment is (or comprises (see MPEP 2111) 30 bases as recited in claim 18 (for example as having (and encoding) 197 identical residues to SEQ ID NO: 28 as indicated above); at least 90%, 95.5% identity to that of any of SEQ ID NOS: 19-27 as recited in claim 20).
Ray et al. also teaches or suggests: adjuvant (column 21, line 30)(as recited in claims 2, 14); polyprotein (interpreted as multiple distinct antigens or immunogenic fragments as recited in claims 3, 13); lipid based systems (column 15, line 41)(as recited in claims 4, 15); nanocapsules (as recited in claims 6, 16)(column 15, line 41); RNA molecules (column 13, line 24)(as recited in claim 12)
Thus, Ray et al. anticipates or renders obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. as applied to claims 1-4, 6, 8, 10-16, 18, 20 above and further in view of Buschle et al. (US20070031446)(See PTO-892: Notice of References Cited).
See claims 9, 19 as submitted 5/8/2020.
See the teachings of Ray et al above. 
Ray et al does not teach amounts as recited in claims 9, 19.
Buschle et al. teaches: HCV vaccines (abstract); including concentrations of 5 µg/ml to 5 mg/ml [0084].
One of ordinary skill in the art would have been motivated to use amounts as taught by Buschle et al. with the compositions as taught by Ray et al. Ray et al. teaches HCV vaccine compositions, and Buschle et al., which also teaches HCV vaccines compositions, teaches or suggests amounts known and used in the art for such compositions. Further, such recitations are considered to be routine optimization according to one of ordinary skill in the art in view of the teachings of Ray et al. in view of Buschle et al. (See MPEP 2144.04: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using amounts as taught by Buschle et al. with the compositions as taught by Ray et al. There would have been a reasonable expectation of success given the underlying materials (HCV vaccine compositions as taught by Ray et al. and Buschle et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. Claims 1-4, 6, 8, 10-16, 18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392. 
See claims 1-4, 6, 8, 10-16, 18, 20 as submitted 5/8/2020. 
Claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392 recite compositions; nucleotide sequence encoded by DNA sequence comprising at least one nucleotide sequence selected from SEQ ID NOs: 19-27; at least one antigen comprising SEQ ID NOs: 28-36; adjuvant; lipid nanoparticle; RNA.
Such SEQ ID NOs: have 100% identity to instant SEQ ID NOs: 19-36 (See Result 2 of STIC Sequence Search Result 20210712_090717_u-16-608-308-19.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-20.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-21.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-22.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-23.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-24.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-25.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-26.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-27.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-28.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-29.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-30.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-31.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-32.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-33.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-34.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-35.align200.rnpbm; See Result 2 of STIC Sequence Search Result 20210712_090717_us-16-608-308-36.align200.rnpbm, respectively).
Further, a method of administering composition as recited in claims 13, 14, 16, 17, 19-21, 23, 25, 26, 28 of copending Application No. 16/608392 renders the composition obvious.
Further, it is noted copending Application No. 16/608392 recites “at least one HCV antigen”, thus rendering obvious multiple distinct antigens or immunogenic fragments as recited in instant claim 3, 13 obvious to one of ordinary skill in the art.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1-4, 6, 8, 10-16, 18, 20 and claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392 both recite at least one nucleotide sequence selected from SEQ ID NOs: 19-27; at least one antigen comprising SEQ ID NOs: 28-36; adjuvant; lipid nanoparticle; RNA.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9. Claims 9, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392 as applied to claims 1-4, 6, 8, 10-16, 18, 20 above and further in view of Buschle et al. (US20070031446)(cited above).
See claims 9, 19 as submitted 5/8/2020.
See the recitations of claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392 above. 
Claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392 do not recite amounts as recited in claims 9, 19.
See the teachings of Buschle et al. above.
One of ordinary skill in the art would have been motivated to use amounts as taught by Buschle et al. with the compositions as recited in claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392. Claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392 recite HCV vaccine compositions, and Buschle et al., which also teaches HCV vaccine compositions, teaches or suggests amounts known and used in the art for such compositions. Further, such recitations are considered to be routine optimization according to one of ordinary skill in the art in view of the recitations of claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392 in view of Buschle et al. (See MPEP 2144.04: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using amounts as taught by Buschle et al. with the recitations of claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392. There would have been a reasonable expectation of success given the underlying materials (HCV vaccine compositions as recited in claims 1, 2, 4, 5, 7-9, 11-14, 16, 17, 19-21, 23, 25, 28 of copending Application No. 16/608392 and Buschle et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648